Citation Nr: 1456719	
Decision Date: 12/29/14    Archive Date: 01/09/15

DOCKET NO.  02-04 941	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to an increased evaluation on an extra-schedular basis for left ankle disability, currently evaluated as 40 percent disabling.


REPRESENTATION

Appellant represented by:	Michael Leonard, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Wishard, Counsel


INTRODUCTION

The Veteran had active military service from November 1976 to February 1980.

This matter comes before the Board of Veterans' Appeals (Board) from January and March 2001 rating decisions of the Department of Veterans Affairs (VA), Regional Office (RO) in Detroit, Michigan.  

This matter was mostly recently before the Board in December 2013 when the Board remanded it for referral to the Under Secretary for Benefits or the Director of the Compensation and Pension service for extra-schedular consideration.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran's left ankle disability is manifested by complaints of limitation of motion, pain, and swelling.

2.  An October 2012 VA examination report reflects left ankle ankylosis and that the Veteran has ankle pain when weight is put on it. 

3.  The rating criteria of diagnostic code 5270 does not contemplate pain and swelling. 

4.  The most probative evidence of record reflects that the Veteran's left ankle disability has caused marked interference with employment as of June 26, 2011.



CONCLUSION OF LAW

The criteria for an extra-scheduler rating for a left ankle disability (history of left ankle fracture with history of osteomyelitis, to include posttraumatic arthritis) have been met effective from June 26, 2011.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321 (2014)


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Notice was provided in March 2004 and September 2009, and the Veteran's claim has been subsequently readjudicated.  The Board finds that any defect with regard to the notice, to include the timing, is not prejudicial to the Veteran.  The Veteran has been represented by an attorney during the course of the proceedings and has not contended that he is unaware of the requirements necessary for an increased rating or the effective date of such. See Overton v. Nicholson, 20 Vet. App. 427, 438 (2006).  See also Shinseki v. Sanders/Simmons, 556 U.S. 129 (2009); Fenstermacher v. Phila. Nat'L Bank, 493 F.2d 333, 337 (3d Cir. 1974) 
 
The claims file includes service treatment records (STRs), post service clinical records, Social Security Administration (SSA) records, and the statements of the Veteran support of his claim.  The Board has considered the statements and perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim for which VA has a duty to obtain. 


Legal Criteria

Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical. See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  An extra-schedular disability rating would be warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1).

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

The Veteran is service connected for residuals of a left ankle fracture with history of infection (osteomyelitis), to include posttraumatic arthritis.  The rating period on appeal is from June 25, 2002, for which the Veteran's disability is rated as 40 percent disabling.  The maximum rating under Diagnostic Codes (DCs) 5270-5274, the codes for the ankle, is 40 percent for ankylosis in plantar flexion at more than 40 degrees, or in dorsiflexion at more than 10 degrees or with abduction, adduction, inversion or eversion deformity.  

Ankylosis is defined as the immobility and consolidation of a joint due to disease, injury, or surgical procedure.  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY (31st Ed. 2007).  Thus, pain and swelling are not factors considered in a 40 percent rating for ankylosis.  The Board also notes that a rating higher than 40 percent would not be warranted under DC 5000 for osteomyelitis because the evidence does not reflect that the Veteran has constitutional symptoms associated with osteomyelitis.  The Board has considered the Veteran's assertions of pain and swelling, the clinical findings with regard whether there was objective evidence of such, and whether any such symptoms caused marked interference with employment.  The Board finds, as noted below, that the Veteran's pain caused marked interference with employment as of June 26, 2011.

In October 2002, the Veteran testified at a Board hearing that, as a physician's assistant, he was on his feet all day, and by the end of the day could not walk.  He reported that he had missed approximately five to seven days of work that year due to pain, swelling, and inability to walk.  He also testified that he would have to leave work early because of the pain, but this was infrequent.  The Board finds that five to seven days of work a year, which averages one day of missed work every two months, is not marked interference.  The Veteran's testimony that he left work early "infrequency" is indicative that it was not often enough to cause marked interference with employment.

An April 2004 VA bone scan confirmed osteomyelitis of the left ankle.  A 2004 VA examination report reflects that the Veteran reported difficulty on the job (as a tavern owner) with walking, weight bearing, stocking, waiting tables, cooking, unloading stock, or driving a delivery truck on "bad days."  However, reports of difficulty in the job on "bad days" does not necessary reflect "marked interference" if the Veteran was still able to work productively.   The evidence does not reflect marked interference such as largely diminished income, needing to hire additional staff to replace him, or having to frequently close his business.

In October 2005, the same VA examiner as in April 2004 stated that the Veteran had active myelitis of the left ankle.  The Veteran's joint was assessed as "ankylosed and stable and without pain on aggressive range of motion testing."  The examiner also noted that the Veteran stated that he has pain on ambulation; however, upon observation, "there appeared to be no pain on ambulation."  It was also noted that the Veteran continued as a tavern owner/manager and denied being on Social Security disability.  The examiner stated that the Veteran related "no change in his employment or occupational functioning."  "[The Veteran] explicitly states that his left ankle condition has not changed since his last compensation examination.  There is no documentation in the veteran's VA medical records or his claims file that contradicts these statements.  Therefore, this examiner can only conclude that there is no marked interference on his employment due to the veteran's left ankle condition."

An April 2006 VA clinical record reflects that the Veteran reported that his left ankle pain "occasionally bothers him."  The Board finds that "occasionally" which is defined as "now and then" or "from time to time," is not synonymous or as severe as "marked interference."  

An April 2010 VA examination report reflects that the Veteran used a cane intermittently or occasionally.  His left ankle had pain at rest.  It was noted that the Veteran had an odd gait and his heel wear on the shoe did not appear consistent with his gait.  The Veteran reported that he was self-employed as a restaurant owner and had lost two weeks of work in the last 12 month period because of pain.  It was noted that there was "no clinical evidence of osteomyelitis at this time."  The Board finds that reported symptoms, the heel wear which did not support his reported symptoms, and his report of only losing two weeks of work in a year period, is indicative that the Veteran did not have pain or swelling which caused marked interference with employment. 

The Board finds that the earliest competent credible evidence of marked interference with employment is in June 2011.  

A June 28, 2011 Michigan Medical Center record reflects that the Veteran should not work from June 28, 2011 through August 12, 2011.  

A July 11, 2011 Form WH-380E (Employees' Serious Health Condition) reflects that the Veteran's estimated beginning period of incapacity was June 26, 2011 and that he had an estimated ending date of incapacity of September 26, 2011, due to a flare-up of osteomyelitis of the left ankle.  (The Veteran has contended that  he last worked on June 24, 2011; however, he also submitted a statement in January 2012 that the evidence shows that his last date of work was June 26, 2011.)

A July 17, 2011 Urgent Care Discharge record reflects a diagnosis of osteomyelitis of the left ankle.  The Veteran was prescribed Cipro, Vicodin, Motrin, and to be off work until re-evaluation.  An Aetna Physician's statement reflects that the Veteran had osteomyelitis of the left ankle and was restricted from work until September 16, 2011.  It was noted that he would be absent from work beginning June 28, 2011.  

An August 2011 Pain Questionnaire reflects that the Veteran reported pain that lasts most of day and which interferes with sleep. 

A January 2012 record from Dr. C. A. reflects "MRI left ankle - Diagnosis -severe chronic osteomyelitis".

In correspondence dated in January 2012, the Veteran asserted that his last date of work was in June 2011 and he was no longer able to work due to his service-connected disabilities.  Social Security Administration (SSA) records also reflect a disability date in June 2011. 

An October 2012 VA examination report reflects the opinion of the examiner that the functioning of the ankle is so diminished that amputation with prosthesis would equally serve the Veteran.  The examiner stated that the "Veteran does not have function of the left ankle.  The ankle is fixed in 20 to 30 degrees of plantar flexion and is painful to put any weight on the left ankle.  The ankle is not functional in gait.  The forefoot and midfoot still function relatively normal but are effected as well secondary to the tibiotalar joint."  The examiner further stated that the Veteran cannot stand for any period of time and cannot work because of pain.  

Based on the foregoing, and with consideration that the Veteran's pain may not be contemplated by the rating criteria for ankylosis and that there is marked interference with employment, the Board finds that the Veteran is entitled to a rating on an extra-schedular basis from June 26, 2011, and no earlier.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990). 



ORDER

Entitlement to an increased evaluation on an extra-schedular basis for left ankle disability effective from June 26, 2011 is granted subject to the laws and regulations controlling the award of monetary benefits. 



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


